Citation Nr: 9934480	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a severe contusion to the left kidney.

4.  Entitlement to special monthly compensation (SMC) based 
upon housebound status.

5.  Whether the veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In an August 1992 rating decision, the RO denied 
entitlement to service connection for right and left knee 
disabilities; to a compensable rating for the residuals of a 
severe contusion to the left kidney (left kidney disability); 
and to SMC based upon housebound status.  In a June 1997 
rating decision, the RO determined that veteran was not 
competent for the purpose of the receipt of direct payment of 
VA disability compensation benefits.  The veteran timely 
appealed these determinations to the Board.

As a preliminary matter, the Board observes that, in a signed 
statement dated in December 1992 and received by the RO that 
same month, the veteran stated, "I no longer wish to 
appeal."  However, just one month later, he submitted a 
Substantive Appeal, which would have otherwise unquestionably 
perfected his appeals with respect to his claims for service 
connection for right and left knee disabilities, an increased 
rating for his left kidney disability, and to SMC on the 
ground that he was permanently housebound.  Under the 
circumstances of this case, the Board concludes (as did, 
apparently, the RO), that the veteran has perfected (not 
withdrawn) his appeal with respect to each of the issues 
noted above. 

The RO has consistently denied the veteran's claim of 
entitlement to a compensable rating for his service-connected 
left kidney disability on the ground that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for these benefits.  However, a claim alleging 
entitlement to an increased rating for a service-connected 
disability is not subject to a new and material analysis.  
See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992).  As such, the Board 
has recharacterized the issue as involving the entitlement to 
an increased rating for this disability.

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.  In addition, subsequent to the October 1998 hearing, the 
veteran submitted, directly to the Board, numerous statements 
in support of his claims.  The evidence was accompanied by 
waivers of RO consideration and will be considered in 
connection with the instant appeal.

The veteran's claims of entitlement to a compensable rating 
for his left kidney disability, as well as to SMC based upon 
housebound status, are addressed in the REMAND following the 
ORDER portion of the decision, below.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently suffers from either a right or left 
knee disability.

2.  The veteran is competent to manage his own funds without 
limitation.




CONCLUSIONS OF LAW

1.  The claims for service connection for right and left knee 
disabilities are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran is competent for the purpose of receiving 
direct payment of his VA benefits.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.353 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for left and right knee disabilities

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The service medical records are negative for any complaint or 
treatment of any knee problems, and indeed, the veteran does 
not contend otherwise.  Although he reports that he sustained 
a knee injury during service, he acknowledges that he did not 
seek treatment for the problem during his period of active 
duty.  In this regard, the Board notes that a review of the 
service medical records, which show significant treatment for 
other disabilities, including for his now service-connected 
psychiatric and kidney disabilities, confirms that they are 
silent for any complaint, treatment or diagnosis of any knee 
disability.  In addition, the post-service medical evidence, 
which includes several VA and private hospitalization 
reports, numerous VA examination reports, and VA outpatient 
treatment records, is also negative for any diagnosis of a 
knee disability.

During the course of this appeal, the veteran was afforded 
personal hearings in March 1993 and in October 1998.  During 
the former hearing, before a hearing officer at the RO, the 
veteran testified that he once hurt his knees during service 
as a result of marching.  He added that he did not seek any 
treatment for this problem at that time.  In addition, the 
veteran acknowledged that he had not been diagnosed as having 
a specific knee disability.  

During the latter hearing, the veteran reiterated that, while 
in service, he had sustained a knee injury as a result of 
falling on a highway during heavy marching.  He added that he 
had had knee problems at separation and that the disability 
had been chronic since that time.  In addition, the veteran 
reported that he treated the disability, which he stated 
might be arthritis, with a cream that he had been provided to 
him by VA several years earlier.  

Finally, in numerous statements, the veteran essentially 
reiterates the contentions that he voiced at the March 1993 
and October 1998 hearings.

As noted above, the medical evidence does not establish that 
the veteran currently suffers from either a right or left 
knee disability.  In the absence of competent medical 
evidence of the claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Hence, neither of the veteran's claims is plausible.

Despite the veteran's assertions that he has had right and 
left knee problems and that the disabilities have been 
chronic since service, as a lay person, he is not competent 
to either render a diagnosis, or to provide a probative 
medical opinion as to the etiology of the diagnosed 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, even if the veteran's assertions as to 
experiencing knee problems in service are accepted as 
credible for purposes of the well-grounded claim analysis, 
the claim is still not plausible in the absence of evidence 
of a currently claimed disabilities, and, if so, of a nexus 
between those disabilities and service.  See Epps; Savage.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

 In the absence of competent medical evidence to support the 
claims for service connection for right and knee 
disabilities, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that either of his claims for 
service connection is well grounded.  Therefore, VA is under 
no duty to assist the veteran in the development of the facts 
pertinent to that claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), including having the veteran undergo a medical 
examination.  See Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground either of his 
claims for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Furthermore, inasmuch as the RO 
has clearly explained the basis for the denial of his service 
connection claims, the Board finds that the duty to inform 
him of the evidence necessary to make his claims well 
grounded, and the reasons why the current claims are 
deficient, is met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).  

II.  Competency

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is governed by 38 C.F.R. § 
3.353(a), which provides that a mentally incompetent person 
is one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment, or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).

The record reveals that in a March 1960 rating decision, the 
RO recharacterized the veteran's service-connected 
psychiatric disability from psychoneurosis to chronic 
undifferentiated type schizophrenic reaction, and increased 
the disability evaluation to the current 100 percent level, 
effective September 9, 1959.  In a March 1997 rating action, 
the RO proposed to rate the veteran incompetent for VA 
purposes, under the provisions of 38 C.F.R. § 3.353.  After 
following appropriate due process procedures, in a June 1997 
rating decision, the RO implemented the proposal to rate the 
veteran incompetent for VA purposes.

The record shows that the RO decided to consider whether the 
veteran was incompetent for VA purposes based on the opinion 
of the VA physician who conducted the January 1997 VA 
psychiatric examination.  At the outset of that report, the 
physician pointed out that the veteran's claims folder had 
not been made available for his review.  During the 
evaluation, the veteran reported that he had difficulty 
sleeping and was easily fatigued.  He also indicated that he 
was seen in the mental health clinic approximately every 
other month.  In addition, he reported that, during good 
weather conditions, he took walks of up to six blocks.  He 
further stated that he lived with his brother, and that his 
brother had brought him there for the examination; however, 
he maintained that he was able to travel home alone by taking 
tow buses and a train.

The veteran stated that he seldom left his home.  He also 
indicated that he was not able to drive, and that he relies 
greatly on his brother for assistance.  Significantly, he 
reported that he was not able to handle his own financial 
affairs.  The mental status evaluation revealed that the 
veteran was alert and oriented times three, that his speech 
was normal, but that his memory and concentration were poor.  
In addition, he denied having auditory or visual 
hallucinations.  The diagnosis was schizophrenia.  Of 
particular note, with respect to the veteran's competency, 
the physician opined that the veteran was not able to handle 
his own funds.  In addition, he opined that, although the 
veteran relied on his brother for assistance, he was able to 
able to take care of himself and was not housebound.

On the basis of this report, the RO adjudicated the veteran 
incompetent for VA compensation purposes.  However, in 
September 1997, a VA field examination was conducted.  As 
part of the evaluation, the field examiner interviewed both 
the veteran and his brother.  In a report dated in September 
1998, the field examiner indicated that the veteran was 
dressed in neat and seasonal attire.  In addition, although 
he described the veteran as marginally oriented as to time, 
place and events, he noted that the veteran was able to 
respond to most questions "without too much difficulty."  
Further, he indicated that the veteran was capable of taking 
care of his own needs.

With regard to the veteran's competency, the field examiner 
reported that the veteran was aware of his entitlements, as 
well as the way in which he spent his money.  Significantly, 
he stated that the veteran had a large estate that he managed 
himself.  Further, the field examiner noted that, although he 
had been adjudicated incompetent for VA purposes, the veteran 
appeared both to understand the concept of money as well as 
be able to manage his funds without supervision.  In this 
regard, the examiner pointed out that the veteran was able to 
differentiate between the various denominations.  Moreover, 
the field examiner stated that the veteran appeared not to 
squander his money; he added that it did not appear that he 
was taken advantage of.  He further stated that the veteran 
was the holder of two bank accounts, in which he had 
approximately $27,000; he also noted that the veteran owned 
various stocks.  In addition, the field examiner indicated 
that the veteran, who has resided with his brother for 
approximately twelve years, paid his share of the living 
expenses.  

At the October 1998 hearing, the veteran testified that he 
had arrived at the hearing by way of two buses and a train.  
Further, he pointed out that he was able to discern the 
amount of money he had to expend for his roundtrip 
transportation.  In addition, he reported that he was aware 
of the various living expenses, e.g., rent, telephone, 
electric and gas bills, and indicated that he paid his 
brother his share of those expenses.  In his testimony, he 
essentially maintained that he was able to supervise his own 
financial affairs.

As such, there is one medical opinion in the record that 
weighs in favor of competency, and one medical opinion that 
is against such a finding.  Based on this medical evidence, 
the veteran's hearing testimony, and in light of the 
presumption of competency, the Board concludes that the 
veteran is competent to manage his own financial affairs 
without limitation.  

In reaching this determination, the Board observes that the 
September 1998 field examination report is considerably more 
comprehensive than the January 1997 VA psychiatric 
examination report with regard to the issue of the veteran's 
competency to handle VA funds.  Moreover, the former report 
was based not only on an interview of the veteran but also of 
the brother, with whom he resides.  Further, the field 
examiner reviewed the veteran's financial and living 
situations, as well as his psychiatric condition.  By 
contrast, the opinion of the January 1997 VA examiner appears 
based solely on a comment uttered by the veteran; no basis 
for the conclusion is mentioned in that report.  Indeed, the 
January 1997 physician highlighted the fact that he did not 
have the benefit of reviewing the veteran's claims folder.  
This conclusion is further buttressed by the fact that both 
reports indicate that the veteran is able to live on his own, 
rather than being confined to an institution, and is able to 
take care of his own needs, albeit with the assistance of his 
brother.

This conclusion also is supported by the veteran testimony at 
the March 1993 and October 1998 hearings, in which he stated 
that he traveled to each of those hearings alone, and did so 
by taking two buses and a train.  Further, at the latter 
hearing, he expressed an understanding of the financial costs 
associated with such travel and an ability to allocate the 
appropriate funds for such expenses.  Finally, as noted 
above, there is a presumption in favor of the veteran's 
competency to disburse funds without limitation.  See 38 
C.F.R. § 3.353.  In light of the foregoing, the Board 
concludes that the veteran is competent is disburse his VA 
funds without limitation.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for right and left knee disabilities is denied.

As the veteran is competent to manage his own financial 
affairs without limitation, direct payment of VA benefits is 
granted.


REMAND

Also before the Board are the veteran's claims for an 
increased rating for his left kidney disability and to 
entitlement to SMC based upon housebound status.  As noted in 
the introduction of the decision, the RO considered the 
former claim as a petition to reopen, rather than considering 
the merits of the claim de novo.  However, the appeal is 
properly characterized as one for an increased rating for the 
his left kidney disability, and in light of his contentions 
that a higher rating is justified due to an increase in 
severity, the claim is well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  In failing to afford him a VA 
examination that clarifies the current nature, extent and 
severity of his service-connected left kidney disability, VA 
breached its duty to assist the veteran in the development of 
his well-grounded claim.  Id.  The RO should also consider 
the claim on this basis in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Accordingly, this issue must be remanded.

On remand, the veteran must be afforded a contemporaneous and 
thorough VA examination that takes into account the records 
of the veteran's prior medical history, before the Board is 
able to evaluate the current severity of the service-
connected disability.  See Goss v. Brown, 9 Vet. App. 109, 
114 (1996).  In addition, prior to having the veteran undergo 
that examination, the RO should obtain and associate with the 
record all pertinent outstanding medical records.  In this 
regard, the Board notes that the record reflects that the 
veteran is receiving VA medical treatment at the East Orange 
and Lyons, New Jersey, VA Medical Centers.  The RO should 
specifically request any outstanding records of treatment 
from those facilities.

In addition, the Board observes that the veteran's left 
kidney disability is rated as noncompensably disabling by 
analogy to Diagnostic Code 7517.  However, during the course 
of this appeal, the criteria for evaluating genitourinary 
disabilities were changed, effective in 1994.  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

With respect to the veteran's claim for SMC based upon 
housebound status, the governing law provides that where, as 
here, the veteran has a single service-connected disability 
that is rated as 100 percent disabling, i.e., his psychiatric 
disability, and has an additional service-connected 
disability or disabilities that are independently ratable at 
60 percent disabling and involve different anatomical 
segments or bodily systems, entitlement to SMC is warranted.  
See 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.350(i) (1998).   As such, the Board's consideration of 
the veteran's claim for SMC, prior to the development and 
adjudication of his claim for an increased rating for his 
service-connected left kidney disability, would be premature.  
Under the circumstances, the Board finds that the increased 
rating issue is inextricably intertwined with the SMC issue 
and that the claims should be considered together.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has stated that two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran from all the East Orange and Lyon 
VAMCs, as well as from any other facility 
or source identified by the veteran.  
However, if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Then, the RO should issue the veteran 
a Supplemental Statement of the Case 
containing the pertinent laws and 
regulations relating to increased 
ratings.  38 C.F.R. §§ 19.29(b), 19.31 
(1998).

3.  The RO should arrange for a VA renal 
examination to determine the current 
severity of his service-connected left 
kidney disability.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The physician is requested to identify 
all renal pathology found to be present, 
and indicate whether such pathology is 
related to the veteran's service-
connected left kidney disability.  All 
examination findings, along with the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  Following completion of the 
development requested above, the RO 
should adjudicate the issue of 
entitlement to a compensable evaluation 
for the veteran's left kidney disability 
under both the former and revised 
applicable criteria.  Thereafter, the RO 
should readjudicate the veteran's claim 
of entitlement to SMC based upon 
housebound status.  Each adjudication 
should be accomplished on the basis of 
all pertinent evidence of record, and in 
light of all pertinent legal authority 
(to include all applicable laws, 
regulations, and case law).  The RO 
should provide adequate reasons and bases 
for each decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
afforded the opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

